Citation Nr: 1439292	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09- 42 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
W.L. Puchnick, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1962 to August 1966. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Huntington, West Virginia, Regional Office (RO), which denied service connection for MS.

In July 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of said hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he had in-service symptoms (back conditions, fever, swollen right ankle and eyes) which could be manifestations of MS.  The Veteran contends that, in the alternative, he was diagnosed with trichinosis in 1971 (within seven years of discharge from service), which is a manifestation of his currently-diagnosed MS.  He concludes that presumptive service connection is therefore warranted because trichinosis was diagnosed within seven years of discharge from service. 

While service treatment reports (STRs) are negative for a diagnosis of MS (nor is there a diagnosis of MS within seven years of the Veteran's discharge from service in August 1966), in August 1962 the Veteran reported a headache, dizziness, and numbness.  Physical examination found the fingers numb and tingling, and assessed hyperventilation.  June 1964 clinical evaluation noted lower back pain from lifting the preceding day.  Moderate muscle spasm of the right paravertebral muscles was assessed.  

A private surgical pathology report from The Macon Hospital dated in January 1971 diagnosed trichiniasis of the right gastrocnemius muscle.  "Trichiniasis" is defined as "trichinosis," which is defined as "a disease due to infection with Trichinella spiralis, seen following the eating of uncooked contaminated meat, early symptoms are diarrhea, nausea, colic, and fever, followed later by stiffness, pain, muscle swelling, fever, eosinophilia, edema around the eyes, splinter hemorrhages, sweating, and insomnia."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1962 (32nd ed. 2012).  The discharge summary from the aforementioned facility dated from December 1970 to January 1971 shows that the Veteran was hospitalized for periorbital edema, coryza, low-grade fever, and generalized aching.  During hospitalization, he continued to experience a low-grade fever and developed pain and weakness in his right thigh, calf, and leg.  The fever and generalized aches persisted and the Veteran began to drag his right lower leg.  The final diagnosis was trichinosis.

In July 1995 the Veteran reported as a new patient to a private facility with a chief complaint of joint pain.  He also stated he had had trichinosis "as a young man" which was untreated and was followed by muscle damage and right leg weakness, which he attributed to trichinosis.  Examination the following day included an impression of partial paralysis of the right lower leg.  

Upon VA neurological consultation in July 1999, the Veteran reported a history of right leg weakness for twenty-eight years, as well as trichinosis in 1971 causing fever and right leg pain.  The Veteran stated that since 1971 he had had difficulty in walking with the right leg, and that he felt his right leg weakness had gotten worse.  The examining physician concluded that the Veteran "has isolated upper motor neuron type of right leg weakness without any complaint of neck, back pain or radicular pain raising question of spinal cord slowly growing tumor" and that the cited pathologies should be ruled out by an MRI of the cervical spine.  

The Veteran attended a VA MRI study of the brain in June 2000.  The findings were said to be "compatible with Multiple Sclerosis or other demyelinating process."  

Upon VA neurological evaluation in July 2000, the examiner concluded "[c]onsidering specific ataxic gait with marked hyperflexia of both legs and abnormal MRI showing paraventricular white matter numerous large nonenhancing high signal intensity which is distributed in a relatively symmetrical fashion, I feel that [the Veteran] has possible multiple sclerosis."  

During VA hospitalization in July 2000, neurological examination revealed mild spasticity of both legs and hyperflexia of both knees and ankles.  The Veteran also exhibited mild to moderate tandem gait ataxia as well as mild to moderate heel to toe ataxia.  A spinal tap was performed in order to rule out MS.  The discharge diagnosis included ataxia, rule out MS.  

In October 2000, a VA neurologist opined that the Veteran "has very likely Multiple Sclerosis."  These clinical findings are supported by abnormal MRI very suggestive of demyelinating disease."   

During VA housebound status/request for aid and attendance examination in April 2005, the Veteran arrived in a wheelchair and needed help with walking.  He exhibited spasticity of the lower extremities and ataxic gait.  Diagnoses included MS.  

VA treatment records dated from October 1996 to December 2008 are replete with diagnoses of demyelinating disease and MS.  In March 1997, the Veteran reported that he fell down due to residual weakness in his right foot secondary to the biopsy performed for his 1971 diagnosis of trichinosis.  February 2003 neurological consultation noted that the Veteran "is known to me for stable MS since 1999."  

At the July 2014 Board video conference hearing, the Veteran testified before the undersigned that he experienced low-back problems during service in the mid-1960's while stationed in Hawaii, consisting of stiffness, pain, and spasms.  The Veteran also testified that he contracted trichinosis in 1971 following the ingestion of some bad pork which resulted in his experiencing a fever and swollen eyes.  

Because medical evidence of record:  (1) indicates the existence of a current disability; (2) includes the Veteran's reports of various symptomatology during service which he believes were manifestations of MS; (3) includes the Veteran's assertions that his MS began within seven years of separation from active duty in August 1966 (see 38 C.F.R. § 3.307(a)(3) (2013)) and that he has experienced right-leg weakness since 1971, a remand is necessary for development because the nature of MS as a chronic disease suggests a nexus.  McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006). 

Specifically, the Veteran has not been afforded a VA examination in relation his claim on appeal.  The aforementioned evidence of record crosses the "low threshold" for triggering VA's duty to obtain an examination.  Id.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and request that he identify any private or VA treatment since December 2008 (the date of the most recent VA records).  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the claims file.  If any records requested are unavailable, clearly document such in the claims file and notify the Veteran of any inability to obtain said records, in accordance with 38 C.F.R. § 3.159(e).  

2. Afford the Veteran the appropriate VA examination to determine the current nature and etiology of his MS.  All necessary tests and studies shall be conducted.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's MS is related to service; and, if not, whether it is at least as likely as not that MS manifested to a compensable degree within the seven-year presumptive period following the Veteran's separation from service in August 1966.

In rendering the opinion, the examiner is asked to consider:  (1) the in-service symptoms of numbness and tingling of fingers and dizziness in August 1962 as well as back pain in June 1964; (2) reports of fever, generalized aches, and dragging of the right foot during December 1970-January 1971 private hospitalization; (3) the 1971 diagnosis of trichinosis; and (4) complaints of joint pain in July 1995.  

The examiner is also asked to consider the Veteran's July 1999 history of right-leg weakness for twenty-eight years given during VA neurological consultation as well as his July 2014 testimony that he experienced low-back problems during service in the mid-1960's and that following his contracting trichinosis in 1971 he experienced a fever and swollen eyes.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3. All relevant documents (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must confirm that the record was reviewed in the examination report.  

4. A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

5. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



